eee os
} z f b fh
AO 106 (Rey. 04/10) Application for a Search Warrant i ; i

DISTRICT COURT OF GUAM
UNITED STATES UIs rRICT COURT OCT 09 2019

District of Guam

JEANNE G. QUINATA
CLERK OF COURT

Case No. MJ- 1 9 = 00077

In the Matter of the Search of
(Briefly describe the property to be searched
or identify the person by name and address)

Sole Residence and curtilage located on the right side of Route
15 heading northbound with a yellow bus stop sign in Mangilao.
(Further described in Attachment A (4 pages))

a ee

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that | have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

Sole Residence and curtilage located on the right side of Route 15 heading northbound with a yellow bus stop sign in
Mangilao. Further described in Attachment A (4 pages).

located in the District of Guam . there is now concealed (identifi the
person or describe the property to be seized):
See Attachment B, incorporated herein.

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
@ evidence of a crime;
o contraband, fruits of crime, or other items illegally possessed;
am property designed for use, intended for use, or used in committing a crime;

[1 a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
21 USC 841(a)(1) 843b & 846 _ Distribution of Methamphetamine, Use of Communication Facility and Conspiracy

The application is based on these facts:

Continued on the attached sheet.
O Delayed notice of days (give exact ending date if more than 30 days: ) is requested

under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

Jpplsante Sia ttire

RICHARD A. TRACY, U.S. Postal Inspector —

Printed name and title

 

Sworn to before me and signed in my presence.

 

FRANCES TYDINGCO-GATEWOOD, Chief Judge _

 

City and state: Hagatna, Guam
Printed name and title

Case 1:19-mj-00077 pocufnehed GIN Adens Page 1 of 18
AFFIDAVIT

I, RICHARD A. TRACY, being duly sworn, depose and say as follows:
A. Background of Affiant

1. Iam a federal agent employed with the United States Postal Inspection Service,
currently assigned to the District of Guam, with twenty years of law enforcement experience,
duly appointed according to law and acting as such. Part of my responsibilities is the
investigation of controlled substances transported through the U.S. Postal Service, in
violation of Title 21, United States Code, Sections 841(a)(1), 843(b), and 846 (the Drug
Abuse Prevention and Control Act). I have experience investigating violations of illegal
narcotics and have received training relative to criminal investigations and narcotics
trafficking from the U.S. Postal Inspection Service.

2. I have participated in controlled deliveries of contraband and the execution of
search warrants with respect to narcotics and scheduled controlled substances as well as
investigations into narcotics trafficking organizations shipping contraband to and from
Hawaii, California, Nevada, Arizona, Texas, Oregon, and Washington. I have received
formal, informal and on the job training from U.S. Postal Inspectors, Assistant United States
Attorneys, the Drug Enforcement Administration, and other law enforcement agents who
have done extensive work regarding the investigations into the sales, distribution, and
manufacture of controlled substances, specifically methamphetamine, as well as involving
the proceeds from the sales of controlled substances.

3. All of the facts and information set forth in this affidavit were obtained through

official law enforcement communications.

Case 1:19-mj-00077 Document 1 Filed 10/09/19 Page 2 of 18
4. I know from my training, knowledge, and experience that the importers and
distributors of controlled substances often utilize the U.S. Postal Service to facilitate the
distribution of controlled substances. Such mail will come from foreign or domestic places
of origin and will be typically sent by either Express Mail, Priority Express Mail, Priority
Mail, Parcel Select, or First-Class Mail with or without a USPS tracking number.

5. I know from my personal experience and participation in the investigations of
controlled substances sent via the mail, that witnesses, cooperating individuals, and
informants have discussed and explained to law enforcement why the U.S. Mail system is
used to facilitate the delivery of such controlled substances. I have also read official reports
from other law enforcement officers detailing similar events.

6. I am familiar with the operation of illegal drug trafficking organizations (DTO) in
the United States, and DTO with foreign nexus. I know from my training, knowledge and
experience that the importers and distributors of controlled substances often utilize the U.S.
Postal Service, and express freight forwarding cargo companies such as UPS, and FedEx to
facilitate the distribution of controlled substances. Such express parcels will come from
foreign or domestic places of origin and will be typically sent by Express, Priority, or First
Class Mail.

7. Iam aware based on my personal training and experience that criminals often use
cellular phones to communicate instructions, plans and intentions to their criminal associates
and to report on the progress of their criminal activities, and save the names and telephone
numbers of these criminal associates as “contacts” on their cellular telephones or other
electronic devices. ] am aware that evidence of these instructions, plans, intentions, reports

and general discussions of criminal activity are sent or received in the form of text messages,

2

Case 1:19-mj-00077 Document 1 Filed 10/09/19 Page 3 of 18
incoming and outgoing call histories or voice messages left in personal voice mail system. I
am familiar with the methods in which text messages are sent and received and know that
third party phone applications, most commonly referred to as “Apps,” are widely used.

8. I am also aware that these new “Apps” allow narcotics traffickers and smugglers
to conduct financial transactions on their cellular telephones or other electronic devices via
individual financial institution “Apps” to transfer money suspected to be the proceeds from
the sale of illegal narcotics from one account to another without ever having to enter a
physical location of that financial institution.

9. I am aware that cellular and electronic devices have the capability to store
extensive financial records or information to include but not limited to, bank and credit card
information, account information and other financial records. This capability allows
narcotics traffickers to maintain their anonymity and lessen the likelihood of being
discovered by law enforcement personnel.

10. I am aware that cellular and electronic devices have the capability to show and
retain information regarding the ownership of the device, when files and additional
information was created, edited or deleted, such as logs, registry entries, configuration files,
usernames and passwords, documents, browsing history, user profiles, email contacts, “chat
and instant messaging logs, photographs and correspondence.

11. Iam aware that individuals involved in the distribution of illegal drugs conduct
drug-related meetings and consummate transactions of narcotics in the privacy of their motor
vehicles, in rental vehicles, and in hotel rooms and residences, to communicate instructions,
plans and intentions to their associates; transfer or receive narcotics and money; and prepare

and package narcotics for distribution. I am aware that evidence of these activities —

3

Case 1:19-mj-00077 Document 1 Filed 10/09/19 Page 4 of 18
including but not limited to -packaging materials, weight scales, straws, ledgers, etc. are
often found during the search of these locations.

12. Based upon my training, experience, and my participation in other investigations
involving controlled substances, I know that individuals who distribute illegal drugs usually
keep paraphernalia for packaging, cutting, weighing, and distributing controlled substances,
and that such paraphernalia usually includes containers, precision scales, plastic bags,
scissors and heat sealers.

13. I know that people who distribute illegal drugs commonly maintain books,
records, receipts, notes, ledgers, and other papers relating to the expenses of the
transportation, ordering, sale, and distribution of illegal drugs, and that such documents may
be in code. Such individuals commonly "front" (provide controlled substances on
consignment) drugs to their customers. These books, records, receipts, notes, ledgers, etc.,
are commonly maintained where the drug traffickers have ready access to them, such as their,
homes, offices, automobiles and stash houses.

14. I know that those involved in the distribution of illegal drugs commonly hide
contraband, proceeds of drug sales, and records of transactions, drug sources, and drug
customers, in secure locations within their residences, their personal vehicles, rental vehicles,
offices, garages, storage buildings, and safe deposit boxes, for ready access and to conceal
such items from law enforcement authorities.

15. I know that individuals who distribute illegal drugs often possess weapons in
order to protect themselves, their drugs, and their drug proceeds from others. These weapons
vary including and not limited to firearms, destructive devices, and explosives. I know from

my training, experience and discussions with other law enforcement officers including agents

4

Case 1:19-mj-00077 Document 1 Filed 10/09/19 Page 5 of 18
from the Bureau of Alcohol Tobacco and Firearms that people who possess firearms keep
their weapons for long periods of time and do not tend to readily dispose of their firearms.

16. I know that people who distribute illegal drugs commonly maintain addresses or
telephone numbers in books or papers which reflect names, addresses, and/or telephone
numbers of their customers and associates in their drug trafficking operations, and that
sometimes these items are in code.

17. I know that those involved in the distribution of illegal drugs frequently take, or
cause to be taken, photographs of themselves, their associates, their property, and their
controlled substances, and usually maintain these photographs in their residences, offices,
storage buildings and garages.

18. I know that articles of personal property, such as personal identification, personal
correspondence, delivery pouches, diaries, checkbooks, notes, photographs, keys, utility bills,
receipts, rent receipts, vehicle rental agreements, addressed envelopes, bills, keys, personal
telephone, and address books, are essential to establish the identities of individuals in control
or possession of the premises, residences, vehicles, storage areas, and containers being
searched.

19. I know that individuals involved in the sale and transportation of illegal drugs will
often use cellular smart phones, and other electronic devices to further their criminal activity,
and maintain telephone bills which reflect their calls which facilitate the distribution of
illegal drugs.

20. I know that people who distribute illegal drugs often maintain, on hand, large
amounts of U.S. currency in order to maintain and finance their ongoing drug business.

These individuals conceal caches of drugs, large amounts of currency, financial instruments,

5

Case 1:19-mj-00077 Document 1 Filed 10/09/19 Page 6 of 18
precious metals, jewelry, and other items of value and/or proceeds of drug transactions, and
evidence of financial transactions relating to obtaining, transferring, secreting, or spending of
large sums of money made from engaging in drug trafficking activities, in their residences,
offices, garages, storage buildings, automobiles, rental vehicles, and safety deposit boxes.

21. I know that those involved in the distribution of illegal drugs very often place
assets in names other than their own to avoid detection of these assets by government agents.
Even though those assets are in other person's names, the drug dealers continue to use those
assets and exercise dominion and control over them. These individuals normally conduct a
"cash and carry" type of business which can generate large volumes of currency. It is
common for these persons to establish one or more bank accounts in which the currency is
deposited. Records of these accounts normally consists of checking/savings account registers,
checking/savings account statements, checking/savings account deposit slips, canceled
checks, wire transfers, money orders, local, state and federal income tax reports, and other
financial documents that identify the location of assets which have been obtained by illegal
drug sales. Furthermore, these financial documents and records establish legitimate income
and net worth, which assist in proving that assets in excess of legitimate sources are derived
from drug sales and further prove intent to distribute drugs. Courts have recognized that
unexplained income is probative evidence of crimes motivated by greed, in particular, drug
trafficking. These individuals conceal/maintain these financial records/documents, in their
residences, offices, garages, storage buildings, automobiles, rental vehicles, and safety
deposit boxes.

22. I know that those involved in the distribution of illegal drugs often use drug

proceeds/ill-gotten gains to purchase, precious metals, jewelry, and other items of value as

6

Case 1:19-mj-00077 Document 1 Filed 10/09/19 Page 7 of 18
trophies/flash. These individuals conceal/maintain these items, in their residences, offices,
garages, storage buildings, automobiles, rental vehicles, and safety deposit boxes.

23. I know that those involved in the distribution of illegal drugs use "Stash houses"
(alternate addresses) to separate and conceal their drug distribution activities from family
members and law enforcement personnel

24. The information contained within this affidavit is based upon my personal
observations, training, and on information related to me by other law enforcement officers
and investigators as set forth more fully herein. This affidavit is intended to show only that
there is sufficient probable cause for the requested warrant and does not set forth all of my
knowledge about this matter. I have set forth only the facts that I believe are necessary to
establish probable cause to believe that evidence, fruits, and instrumentalities of the
violations of 21 U.S.C. §§ 841(a)(1) and 846 are located within the vehicle described herein.
B. Purpose of Affidavit

25. This affidavit is submitted in support of an application for a Search Warrant for a
Sole Residence and curtilage located on the right side of Route 15 heading northbound
with a yellow bus stop sign in Mangilao further described in Attachment A (4 pages of
pictures). I believe that evidence and instrumentalities, more particularly described in
Attachment B, which is attached hereto and incorporated herein, will be found during the

search of the vehicle.

Cc. Relevant Facts pertaining to the Search Warrant for a Sole Residence and
curtilage located on the right side of Route 15 heading northbound with a yellow

bus stop sign in Mangilao

26. On October 7, 2019, Chief Judge Frances Tydingco-Gatewood issued Search

Warrant, MJ-19-00073, for a package addressed to Helen Mariano, 357 Jesus R. Mariano
7

Case 1:19-mj-00077 Document 1 Filed 10/09/19 Page 8 of 18
Rd., Mangilao, Guam 96913. Hereafter referred to as the MARIANO package. Upon
execution, approximately 450 grams of a white crystalline substance was discovered inside
said package. The substance was subsequently removed from said package and field tested
presumptive positive for the presence of methamphetamine.

27. On October 8, 2019, Chief Judge Frances Tydingco-Gatewood issued Tracking
Warrant MJ 19-00074, for the MARIANO package along with an Anticipatory Warrant MJ
19-00075 for the residence of 357 Jesus R. Mariano Rd., Mangilao, Guam 96913.

28. On October 9, 2019, approximately 7:50 A.M., the MARIANO package was
wired up with a breecher and a GPS tracking device. All the methamphetamine was removed
and replaced with “sham.” Sham is an item used to resemble methamphetamine but is not
methamphetamine. The bags containing the “sham” were sprayed with clue spray and placed
inside the MARIANO package. The package was then rewrapped to match its original
condition. Additionally the same exterior containers and other interior contents inside the,
MARIANO package were also placed back into the re-wrapped package. At approximately
9:45 AM, the undersigned in an undercover capacity delivered the MARIANO package to
the address of 357 Jesus R. Mariano Rd., Mangilao, Guam 96913.

29. At the time of the delivery, the undersigned was met by an elderly male who
stated that Helen Mariano is his daughter and he will give her the MARIANO package, as
she is not home. Law Enforcement officers continued to surveil the residence and monitor
the GPS/breeching systems. At approximately 12:17 PM, a Green Nissan Xterra License
Plate MG 1145 entered the driveway of the residence. Helen Mariano was identified as the
passenger of the vehicle and Phillip Benavente was the driver. Helen Mariano and Phillip

Benavente were identified by a participating Guam Customs Officer Eugene Igros who

8

Case 1:19-mj-00077 Document 1 Filed 10/09/19 Page 9 of 18
recognized Helen and Phillip from previous law enforcement activities.

30. Law Enforcement officers observed Helen Mariano enter the residence at which
time the GPS signaled that the package was moving and a short time later the package left
the residence and was moved into the 2012 Nissan Xterra; color Green, bearing Guam
License Plate MG 1145. The vehicle continued to drive around the Mangilao area and
entered another residence at approximately 12:50 PM. According to Google Map, this sole
residence is located on the right side street with a yellow bus stop sign along Route 15 in
Mangilao traveling northbound. Law Enforcement officers did not observe any street names.
The MARIANO package remained in this residence and at approximately 1:45 PM, the GPS
tracker showed that the package moved 7 the aepanlia eoutirn as a before it s stepped os bliase Kt Wace
responding and stopped emitting a si oe TL ne Rigs dtiven'by th by the ee Ie in
Benavente left this residence at approximately 2:50 PM and traveled to a laundromat at Latte
Heights. He was mirandized and stated he understood at which time he said “just take me to
jail.” The driver of the vehicle refused to identify himself. Guam Department of Motor
Vehicle records revealed that Maria Benavente is the registered owner of 2012 Nissan
Xterra: color Green, bearing Guam License Plate MG 1145. According to Officer Igros, he
knows that Maria Benavente is deceased.

31. Law Enforcement officers believe that Helen Mariano is currently in the target
residence, because she was not observed departing the residence and Law Enforcement
officers believe that there is only one access road.

32. WHEREFORE, based on my training, experience, and conversations with other
Law Enforcement Officers, I know that narcotics traffickers will many times keep evidence

of narcotics trafficking secured in their residence, hotel rooms, and/or vehicles, rental

9

Case 1:19-mj-00077 Document 1 Filed 10/09/19 Page 10 of 18
vehicles, lock boxes, garages, and safes. Based on the above, I believe there is probable
cause to believe that the following articles are or will be present in due course within the
vehicle:

a. Controlled substances, in particular, but not limited to, methamphetamine,
methamphetamine processing and distribution equipment such as scales, cutting devices
cutting materials, and packaging materials.

b. Items of personal property which tend to identify the person(s) in
residence, occupancy, control or ownership of the vehicle that is the subject of this warrant,
including but not limited to cancelled mail, deeds, leases, rental agreements, utility and
telephone bills, statements, and identification documents.

c. Cash, currency, and records relating to income and expenditures of money
and wealth from controlled substances, to wit, money orders, wire transfer and cashier checks
receipts and bank statements, passbooks, checkbooks and check registers.

d. Airline tickets, notes and itineraries, airline schedules, bills, charge card
receipts, hotel/motel/rent-a-car statements, correspondence with travel agencies and other
travel-related businesses, airline/rent-a-car/hotel frequent flier/user cards and statements,
passports and other papers relating to domestic/international travel.

e. Cellular phones, ledger books, bank records, telephone records, receipts,
airline tickets, drug customer lists, drug paraphernalia, photos and other papers that relate to
the importation, transportation, ordering, purchasing and the distribution of controlled
substances, precious metals, jewelry, automobile titles, rental vehicles, stereo and electronics
equipment and other items of value and/or proceeds of drug transactions and evidence of

financial transactions relating to obtaining, transferring, U.S. currency, secreting or spending

10

Case 1:19-mj-00077 Document 1 Filed 10/09/19 Page 11 of 18
large sums of money acquired and foreign banks documents and/or financial institutions and
their attendant services, securities, cashier's checks, money drafts, letters of credit, brokerage
houses, real estate, shell corporations and business fronts. Paperwork to include, but are not
limited to, commercial airlines, commercial, ocean-going vessels, private automobiles, rental
automobile agreements, government and contract mail services.

f. Firearms and ammunition.

33. WHEREFORE, based upon the information contained herein, there 1s probable
cause to believe that in the property described in paragraph 25 are evidence and
instrumentalities of criminal offenses against the United States, to wit: violations of 21
U.S.C. §§ 841(a)(1) and 846.

FURTHER AFFIANT SAYETH NAUGHT.

\ A) fh se
RICHARD A. TRACY
Postal Inspector

U.S. Postal Inspection Service

1]

Case 1:19-mj-00077 Document 1 Filed 10/09/19 Page 12 of 18
ATTACHMENT A
Sole Residence and curtilage located on the right side of Route 15 heading northbound with a
yellow bus stop sign in Mangilao. A GTA underground cable bearing the number TF 40 190

can be found on the adjacent side street of the target residence.

 

Case 1:19-mj-00077 Document 1 Filed 10/09/19 Page 13 of 18
 

Case 1:19-mj-00077 Document 1 Filed 10/09/19 Page 14 of 18
 

Case 1:19-mj-00077 Document 1 Filed 10/09/19 Page 15 of 18
 

   

Case 1:19-mj-00077 Document 1 Filed 10/09/19 Page 16 of 18
ATTACHMENT B

ITEMS TO BE SEIZED

Controlled substances, in particular, but not limited to, methamphetamine.
Methamphetamine processing and distribution equipment such as scales, cutting devices
cutting materials, and packaging materials.

. Items of personal property which tend to identify the person(s) in residence, occupancy,
control or ownership of the vehicle that is the subject of this warrant, including but not
limited to canceled mail, deeds, leases, rental agreements, utility and telephone bills,
statements, and identification documents.

. Cash, currency, and records relating to income and expenditures of money and wealth
from controlled substances, to wit, money orders, wire transfer and cashier checks
receipts and bank statements, passbooks, checkbooks and check registers.

. Airline tickets, notes and itineraries, airline schedules, bills, charge card receipts,
hotel/motel/rent-a-car statements, correspondence with travel agencies and other travel-
related businesses, airline/rent-a-car/hotel frequent flier/user cards and statements,
passports and other papers relating to domestic/international travel.

. Cellular phones, ledger books, bank records, telephone records, receipts, airline tickets,
drug customer lists, drug paraphernalia, photos and other papers that relate to the
importation, transportation, ordering, purchasing and the distribution of controlled
substances, precious metals, jewelry, automobile titles, rental vehicles, stereo and
electronics equipment and other items of value and/or proceeds of drug transactions and
evidence of financial transactions relating to obtaining, transferring, secreting or spending

large sums of money acquired and foreign banks documents and/or financial institutions

16

Case 1:19-mj-00077 Document 1 Filed 10/09/19 Page 17 of 18
and their attendant services, securities, cashier's checks, money drafts, letters of credit,
brokerage houses, real estate, shell corporations and business fronts. Paperwork to
include, but are not limited to, commercial airlines, commercial, ocean-going vessels,
private automobiles, rental automobile agreements, government and contract mail
services.

6. Firearms and ammunition.

7. Postal boxes, receipts, forms, and contents of MARIANO package.

17

Case 1:19-mj-00077 Document 1 Filed 10/09/19 Page 18 of 18
